Dismissed and Opinion Filed December 29, 2016




                                          S    In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                       No. 05-16-00577-CV

                            LUIS ZAMORA, Appellant
                                     V.
                     CHAMPION COOLER CORPORATION, Appellee

                        On Appeal from the County Court at Law No. 2
                                   Grayson County, Texas
                            Trial Court Cause No. 2013-2-063CV

                              MEMORANDUM OPINION
              Before Chief Justice Wright, Justice Lang-Miers, and Justice Stoddart
                                Opinion by Chief Justice Wright
       Before the Court is appellee’s December 13, 2016 motion to dismiss this appeal for want

of prosecution. Appellant did not file a response to appellee’s motion.

       Appellant’s brief was due October 15, 2016. By post-card notice dated October 18, 2016,

the Court notified appellant that the brief was overdue and instructed him to file, within ten days,

a brief and an extension motion. We cautioned appellant that failure to file the brief and

extension motion within ten days would result in the dismissal of this appeal. See Tex. R. App.

P. 38.8(a)(1). As of today’s date, appellant has not filed a brief.
        Accordingly, we GRANT appellee’s motion and DISMISS this appeal. See Tex. R. App.

P. 38.8(a)(1); 42.3(b), (c).




                                                 /Carolyn Wright/
                                                 CAROLYN WRIGHT
                                                 CHIEF JUSTICE



160577F.P05




                                           –2–
                                       S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

LUIS ZAMORA, Appellant                             On Appeal from the County Court at Law
                                                   No. 2, Grayson County, Texas
No. 05-16-00577-CV        V.                       Trial Court Cause No. 2013-2-063CV.
                                                   Opinion delivered by Chief Justice Wright,
CHAMPION COOLER CORPORATION,                       Justices Lang-Miers and Stoddart
Appellee                                           participating.

       In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

        It is ORDERED that appellee Champion Cooler Corporation recover its costs of this
appeal, if any, from appellant Luis Zamora.


Judgment entered December 29, 2016.




                                             –3–